decision. 1 Thus, because appellant failed to designate an appealable

                 order, we lack jurisdiction over this appeal, and we

                             ORDER this appeal DISMISSED. 2




                                                              1Pig I
                                                                CATH
                                                    Pickenng
                                                       ea.
                                                           too
                                                    Parraguirre


                                                                                    J.
                                                     Saitta


                        'The order entered by the court had the effect of taking the second
                 petition off calendar pending the resolution of his appeal in Gayler v.
                 State, Docket No. 64980. Upon resolution of the appeal in Docket No.
                 64980, appellant may file a motion to place the petition back on the court's
                 calendar. The appeal pending in Gayler v. State, Docket No. 65306 from
                 the denial of his motions to modify and correct sentence would not deprive
                 the district court from considering his second habeas corpus petition as
                 habeas corpus is a separate, collateral remedy attacking the validity of the
                 judgment of conviction and sentence. NRS 34.724(2)(a) (providing that a
                 habeas corpus petition is not a substitute for and does not motions
                 incident to the proceedings in the trial court); NRS 34.730(3) (providing
                 that the clerk of the district court shall file a habeas corpus petition as a
                 new action separate and distinct from any original proceeding in which a
                 conviction has been had); Groesbeck v. Warden, 100 Nev. 259, 260, 679
                 P.2d 1268, 1268-69 (1984) (recognizing that a post-conviction habeas
                  corpus petition is a petition seeking collateral review).

                       2We   have received the documents submitted in this appeal, and in
                 light of the disposition of this appeal we deny the relief requested.


SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A TeV•
                cc: Hon. Jerome T. Tao, District Judge
                     Brandyn William Gayler
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A